Warner, Chief Justice.
The plaintiffs brought their action against the defendant on an open account for goods purchased in June, 1861, and which became due on the 21st of August, 1861. Suit was commenced on the 13th day of July, 1869. The defendant pleaded the statute of limitations in bar of the plaintiff’s right to recover. The jury, under the charge of the Court, found a verdict for the plaintiffs. The Court charged the jury that the statute of limitations was suspended from the month of December, 1860, to the 1st of December, 1861, and was again legally suspended on the 8th of November, 1865, and did not commence to run again until the month of July, 1868, and that an account made in the year 1861, which became due in August of that year, and sued on the 13th of July, 1869, was not barred by the statute of limitations unless four years had elapsed from the 1st of December, 1861, to the 8th of November, 1865, to which charge the defendant excepted. In our judgment, there was .no error in the' charge of the Court to the jury, and that the plain*120tiffs’ right of action was not barred by the statute of limitations, under the laws of this State.
Let the judgment of the Court below be affirmed.